Third District Court of Appeal
                              State of Florida

                       Opinion filed December 20, 2017.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D16-2072
                        Lower Tribunal No. 16-16403
                            ________________


                            Rajnauth Bisnauth,
                                   Appellant,

                                       vs.

                               Sarah Leelum,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Michelle
Alvarez Barakat, Judge.

     Rajnauth Bisnauth, in proper person.

     Sarah Leelum, in proper person.


Before EMAS, FERNANDEZ and SCALES, JJ.

     PER CURIAM.
      Because appellant has failed to provide a transcript of the final hearing or an

otherwise adequate record for our review, a presumption of correctness attaches to

the trial court’s order. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (holding: “When there are issues of fact the appellant

necessarily asks the reviewing court to draw conclusions about the evidence.

Without a record of the trial proceedings, the appellate court cannot properly

resolve the underlying factual issues so as to conclude that the trial court's

judgment is not supported by the evidence or by an alternative theory. Without

knowing the factual context, neither can an appellate court reasonably conclude

that the trial judge so misconceived the law as to require reversal”). Our review is

limited to whether any error is apparent on the face of the order on appeal. Hill v.

Calderin, 47 So. 3d 852, 854 (Fla. 3d DCA 2010) (holding: “Generally, where an

appellant fails to provide the appellate court with a trial transcript, the trial court's

judgment must be affirmed. Notwithstanding the absence of a transcript, however,

an appellate court may review a lower court judgment for error apparent on its

face”) (citations omitted).

      Finding no such error, we affirm.




                                           2